Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Robert Brice Daugherty, Appellant                     Appeal from the 6th District Court of Lamar
                                                       County, Texas (Tr. Ct. No. 25886). Opinion
 No. 06-15-00040-CR         v.                         delivered by Justice Burgess, Chief Justice
                                                       Morriss and Justice Moseley participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Robert Brice Daugherty, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED September 3, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk